—Appeal from a judgment of the County Court of Broome County (Smith, J.), rendered October 2, 1992, convicting defendant upon his plea of guilty of the crimes of criminal sale of a controlled substance in the third degree, robbery in the second degree and assault in the second degree.
Defendant pleaded guilty to the crimes of criminal sale of a controlled substance in the third degree, robbery in the second degree and assault in the second degree. He was subsequently sentenced to concurrent terms of imprisonment of 4 to 12 years on the sale conviction, 3 to 9 years on the robbery conviction and 1 to 3 years on the assault conviction. On this appeal, defendant’s sole contention is that the sentence imposed is harsh and excessive. Defendant pleaded guilty knowing that he would receive the sentence ultimately imposed, which was not the harshest possible. Further, County Court imposed concurrent rather than consecutive sentences. Given these circumstances, as well as defendant’s criminal record, we find no basis to disturb the sentence imposed by County Court.
Cardona, P. J., White, Casey, Weiss and Peters, JJ., concur. Ordered that the judgment is affirmed.